Name: Commission Implementing Regulation (EU) No 863/2014 of 7 August 2014 amending Regulations (EC) No 1730/2006 and (EC) No 1138/2007 as regards the name of the holder of the authorisation of the feed additive benzoic acid (VevoVitall) Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: marketing;  agricultural activity;  foodstuff;  executive power and public service
 Date Published: nan

 8.8.2014 EN Official Journal of the European Union L 235/14 COMMISSION IMPLEMENTING REGULATION (EU) No 863/2014 of 7 August 2014 amending Regulations (EC) No 1730/2006 and (EC) No 1138/2007 as regards the name of the holder of the authorisation of the feed additive benzoic acid (VevoVitall) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1) and in particular Article 13(3) thereof, Whereas: (1) Emerald Kalama Chemical BV has submitted an application in accordance with Article 13(3) of Regulation (EC) No 1831/2003 proposing to change the name of the holder of the authorisation as regards Commission Regulations (EC) No 1730/2006 (2) and (EC) No 1138/2007 (3). (2) The applicant claims that, following a commercial agreement between Emerald Kalama Chemical BV and DSM Nutritional Products Ltd, the latter owns the marketing rights for the feed additive benzoic acid with effect from 15 April 2014. The applicant has submitted documents supporting its claim. (3) The proposed change of the terms of the authorisation is purely administrative in nature and does not entail a fresh assessment of the additive concerned. The European Food Safety Authority was informed of the application. (4) To allow that feed additive to be marketed under the name of DSM Nutritional Products Ltd it is necessary to change the terms of the authorisations. (5) Regulations (EC) No 1730/2006 and (EC) No 1138/2007 should therefore be amended accordingly. (6) Since safety reasons do not require the immediate application of the amendments made by this Regulation to Regulations (EC) No 1730/2006 and (EC) No 1138/2007, it is appropriate to provide for a transitional period during which existing stocks may be used up. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 1730/2006 In the second column of the Annex to Regulation (EC) No 1730/2006, the words Emerald Kalama Chemical BV are replaced by DSM Nutritional Products Ltd. Article 2 Amendment to Regulation (EC) No 1138/2007 In the second column of the Annex to Regulation (EC) No 1138/2007, the words Emerald Kalama Chemical BV are replaced by DSM Nutritional Products Ltd. Article 3 Transitional measures Existing stocks of the additive which have been produced and labelled before 28 August 2014 in accordance with the rules applicable before that date may continue to be placed on the market and used until they are exhausted. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) Commission Regulation (EC) No 1730/2006 of 23 November 2006 concerning the authorisation of benzoic acid (VevoVitall) as a feed additive (OJ L 325, 24.11.2006, p. 9). (3) Commission Regulation (EC) No 1138/2007 of 1 October 2007 concerning the authorisation of a new use of benzoic acid (VevoVitall) as a feed additive (OJ L 256, 2.10.2007, p. 8).